DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
The Amendment filed 8/9/2021 has been entered.  Claims 1-12 are pending in the application with claims 1, 8 amended. The previous 35 USC 112 rejection of claims 3-7, 10, 11 are withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 12 recites the limitation “the stationary part terminates in direct contact with a proximal-most surface on the operation element” in Lines 1-2, wherein it’s unclear how the stationary part is in direct contact with a proximal-most surface on the operation element since Fig. 2 illustrates the stationary part in directed contact with a distal end of the operation element (22).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Koitabashi (JP 2008-036355 A, hereinafter Koitabashi1) in view of Hosaka (JP 2013-052078 A).

In regard to claim 1, Koitabashi discloses a bending operation mechanism of an endoscope (Fig. 6), comprising:
a bending operation lever (61) being tilted to bend a bending part (14) disposed at an insertion unit (10) of the endoscope (2, Fig. 6);
a seal unit  (the seal unit comprises the tubular member and sheet-shaped elastic member in annotated Fig. 6 below) being externally mounted on a shaft body (61) of the bending operation lever and includes a tubular member having stiffness into which the shaft body being fitted therethrough (see annotated Fig. 6 below),
a sheet-shaped elastic member being molded integrally with the tubular member (see annotated Fig. 6 below, the tubular member and sheet-shaped elastic member are integrally connected and capable of being molded together); and
an operation element (69) disposed at an end part of the shaft body of the bending operation lever (Fig. 6), the sheet-shaped elastic member including:
a stationary part being attached to an outer circumference of the tubular member in a circumferential manner along a longitudinal axis direction of the tubular member (see annotated Fig. 6 below); and
an extending part that extends from an outer circumference of the stationary part to outside of the stationary part in a radial direction into a shape of a circle substantially concentric with the stationary part (see annotated Fig. 6 below)  and wherein a region that extends from the outer circumference of the stationary part (see annotated Fig. 6 below shows a region of the extending part extending from an outer circumference of the stationary part at an angle), the extending part including:
a first recessed part that extends from the outer circumference of the stationary part (see annotated Fig. 6 below);
a first projected part spaced from the first recessed part in the radial direction  (see annotated Fig. 6 below);
a locked part that is attached to an operation unit of the endoscope, the locked part being an extension end of the extending part (see annotated Fig. 6 below).

    PNG
    media_image1.png
    946
    744
    media_image1.png
    Greyscale


Hosaka teaches an analogous bending mechanism for an endoscope (1, Fig. 1).  The endoscope comprising an insertion unit (10) and an operation unit (20) at the proximal end of the insertion unit.  The bending mechanism is integerated within the operation unit and comprises a joystick (21) with an elastic cover disposed between the joystick (21) and a housing of the operation part (20).  The elastic cover includes a first recessed part, a second recessed part, a first projected part and a second projected part (see annotated Fig. 2 below).  

    PNG
    media_image2.png
    731
    885
    media_image2.png
    Greyscale

	It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the extended part of Koitabashi to incorporate the second recessed part and second projected part as taught by Hosaka as a matter of design choice to provide the extended part with desired flexibility and tactile feel when operating the joystick.  There being no unexpected results in modify the extended part of Koitabashi to include the additional projected and recessed parts of Hosaka.
It would’ve also been obvious to one of ordinary skill in the art at the time of the invention to incorporate the bending operation mechanism of Koitabashi within an 

In regard to claim 8, Koitabashi discloses a bending operation mechanism of an endoscope (Fig. 6), comprising:
a bending operation lever (61,62) including a shaft body (61) and an operation element (62) wherein the operation element being disposed at an end part of the shaft body (Fig. 6), the bending operation lever being configured to bend a bending part (14) disposed at an insertion unit (10) of the endoscope  (2, Fig. 6);
a seal unit (the seal unit comprises the tubular member and sheet-shaped elastic member in annotated Fig. 6 below) being externally mounted on the shaft body and including a tubular member and a sheet-shaped elastic member, the shaft body being fitted in the tubular member, the sheet-shaped elastic member being molded integrally with the tubular member (see annotated Fig. 6 below, the tubular member and sheet-shaped elastic member are integrally connected and capable of being molded together); and
an operation element (69) disposed at an end part of the shaft body of the bending operation lever (Fig. 6), the sheet-shaped elastic member including: 
(see annotated Fig. 6 below), and 
an extending part extending from an outer circumference of the stationary part to outside of the stationary part in a radial direction (see annotated Fig. 6 below), the extending part being a shape of a circle substantially concentric with the stationary part (see annotated Fig. 6 below), and the extending part including a region that extends from the outer circumference of the stationary part with a predetermined angle (see annotated Fig. 6 below shows a region of the extending part extending from an outer circumference of the stationary part at an angle), the extending part including:
a first recessed part that extends from the outer circumference of the stationary part (see annotated Fig. 6 below);
a first projected part spaced from the first recessed part in the radial direction (see annotated Fig. 6 below);
a locked part that is attached to an operation unit of the endoscope, the locked part being an extension end of the extending part (see annotated Fig. 6 below).

    PNG
    media_image1.png
    946
    744
    media_image1.png
    Greyscale


Hosaka teaches an analogous bending mechanism for an endoscope (1, Fig. 1).  The endoscope comprising an insertion unit (10) and an operation unit (20) at the proximal end of the insertion unit.  The bending mechanism is integerated within the operation unit and comprises a joystick (21) with an elastic cover disposed between the joystick (21) and a housing of the operation part (20).  The elastic cover includes a first recessed part, a second recessed part, a first projected part and a second projected part (see annotated Fig. 2 below).  

    PNG
    media_image2.png
    731
    885
    media_image2.png
    Greyscale

	It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the extended part of Koitabashi to incorporate the second recessed part and second projected part as taught by Hosaka as a matter of design choice to provide the extended part with desired flexibility and tactile feel when operating the joystick.  There being no unexpected results in modify the extended part of Koitabashi to include the additional projected and recessed parts of Hosaka.
It would’ve also been obvious to one of ordinary skill in the art at the time of the invention to incorporate the bending operation mechanism of Koitabashi within an 

In regard to claim 2, Koitabashi teaches wherein the predetermined angle is an angle between an axis that is orthogonal to the outer circumference of the stationary part and is parallel to the radial direction and a surface on a side of an operation element disposed at an end part of the shaft body of the bending operation lever in the region extending from the outer circumference of the stationary part and wherein the angle is set to be from -30° to +10° (the predetermined angle is 0° from an axis that is orthogonal to the outer circumference of the stationary part as shown in annotated Fig. 6 above).

In regard to claims 3 and 10, Koitabashi and Hosaka teaches wherein the second projected part is provided closer to the outer surface of the end part than the first projected part in the axial direction of the shaft part (see annotated Fig. 6 above).

In regard to claims 4 and 11, Koitabashi teaches wherein the first recessed part includes a wall thickness that becomes larger as a position gets closer to the stationary part (see annotated Fig. 6 below).

    PNG
    media_image3.png
    782
    726
    media_image3.png
    Greyscale

In regard to claims 5-7, Hosaka teaches wherein the first recessed part and the first projected part are connected by a first inclined surface and an inclination angle being set from 10° to 70° of the first inclined surface with respect to an axis that is orthogonal to the outer circumference of the stationary part and is parallel to the radial (annotated Fig. 2 below shows the inclination angle of the first inclined surface would be in the range of 10 to 70°), wherein the first projected part and the second recessed part are connected by a second inclined surface and an inclination angle being set from 10° to 70° of the second inclined surface with respect to an axis that is orthogonal to the outer circumference of the stationary part and is parallel to the radial direction (annotated Fig. 2 below shows the inclination angle of the second inclined surface would be in the range of 10 to 70°), wherein the second recessed part and the second projected part are connected by a third inclined surface and an inclination angle being set from 10° to 70° of the third 20 inclined surface with respect to an axis that is orthogonal to the outer circumference of the stationary part and is parallel to the radial direction is set to 10° to 70° (annotated Fig. 2 below shows the inclination angle of the third inclined surface would be in the range of 10 to 70°).

    PNG
    media_image4.png
    554
    741
    media_image4.png
    Greyscale

Response to Arguments
Applicant's arguments filed 7/20/2021 have been fully considered but they are not persuasive. 
Applicant argues Koitabashi and Hosaka fail to teach “a second recessed part spaced from the first projected part in the radial direction and provided closer to an outer surface of the end part than the first recessed part in an axial direction of the shaft part”.
The examiner disagrees since annotated Fig. 6 above illustrates the end part of the shaft body is being considered the distal end of the shaft body and therefore the second recessed part is closer to the outer surface of the end part than the first recessed part in the axial direction of the shaft body.

Examiner Comments
In order to advance prosecution, the examiner suggest amending claims 1 and 8 to recite:
an operation element disposed at a proximal end of the shaft body and in contact with the sheet-shaped elastic member, the operation element is configured to be pressed by a finger of an operator;
the second projected part is provided closer to the proximal end of the shaft body than the first projected part in an axial direction of the shaft part.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        November 4, 2021